DETAILED ACTION
This action is responsive to the amendments filed on 11/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 11/23/2021, with respect to the previous art rejections have been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-18, and 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 14, 16, 17, 18, 26, and 27; the present invention is directed to wireless communication apparatus and method (with clock frequency recovery), where the claims set forth specific circuitry, functions, and steps (as applicable) representing the novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims (as filed by Applicant on 11/23/2021) are each incorporated by reference into this section of the Office action.
	The closest prior art of record, Kranabenter (US 2009/0309652: previously cited), shows a similar device with wireless communication and clock frequency recovery; where the merits of Kranabenter were previously addressed in the Office Action mailed on 9/16/2021 (all of which is incorporated by reference into this section of this Office Action).

The Examiner notes that the entirety of each of the independent claims is the subject matter that renders each of the independent claims allowable, not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1, 3-18, and 20-33 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1, 3-18, and 20-33 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/16/2021